Case 1:20-cv-03323-JSR Document 15-2 Filed 02/12/21 Page 1 of 32




 EXHIBIT B
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 2 of 32
                                                                                     photos and videos


                                                      Search Search

                                        youcanbeam                  Follow
                                        291 posts       13.6k followers            124 following
                                          BEAM be amazing
                                          how did we make the best products in the industry? follow and find out
                                          ⭐ dm us to get free samples!
                                          linktr.ee/youcanbeam

                                                                             youcanbeam • Follow

                                                                              youcanbeam launching today at 1pm
                                                                              eastern standard time #youcanbeam
                                                                              #beamazing
                 POSTS                              REELS                       IGTV                          TAGGED
                                                                              49w



                                                                              rohinijaglan 💥💥💥💥
                                                                              49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                             Add a comment…                       Post




https://www.instagram.com/youcanbeam/                                                                                    1/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 3 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    2/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 4 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    3/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 5 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    4/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 6 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    5/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 7 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    6/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 8 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    7/31
2/12/2021              Case 1:20-cv-03323-JSR   Document
                                           BEAM be             15-2 Filed
                                                   amazing (@youcanbeam)          02/12/21
                                                                         • Instagram               Page 9 of 32
                                                                                     photos and videos


                                                     Search Search




                                                                             youcanbeam • Follow

                                                                             youcanbeam launching today at 1pm
                                                                             eastern standard time #youcanbeam
                                                                             #beamazing
                                                                             49w



                                                                             rohinijaglan 💥💥💥💥
                                                                             49w Reply

                                                                     1,110 likes
                                                                     MARCH 4, 2020

                                                                            Add a comment…                        Post




https://www.instagram.com/youcanbeam/                                                                                    8/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 10 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   9/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 11 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   10/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 12 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   11/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 13 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   12/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 14 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   13/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 15 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   14/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 16 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   15/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 17 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   16/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 18 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   17/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 19 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   18/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 20 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   19/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 21 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   20/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 22 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   21/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 23 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   22/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 24 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   23/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 25 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   24/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 26 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   25/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 27 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   26/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 28 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   27/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 29 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   28/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 30 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   29/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 31 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post




https://www.instagram.com/youcanbeam/                                                                                   30/31
2/12/2021             Case 1:20-cv-03323-JSR
                                           BEAMDocument       15-2 Filed
                                               be amazing (@youcanbeam)         02/12/21
                                                                        • Instagram              Page 32 of 32
                                                                                    photos and videos


                                                    Search Search




                                                                            youcanbeam • Follow

                                                                            youcanbeam launching today at 1pm
                                                                            eastern standard time #youcanbeam
                                                                            #beamazing
                                                                            49w



                                                                            rohinijaglan 💥💥💥💥
                                                                            49w Reply

                                                                    1,110 likes
                                                                    MARCH 4, 2020

                                                                          Add a comment…                         Post
                     About Blog Jobs Help API Privacy Terms Top Accounts Hashtags Locations
                                     English © 2021 Instagram from Facebook




https://www.instagram.com/youcanbeam/                                                                                   31/31
